DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 03/29/2022, with respect to the rejections of claims 9-22 under 35 U.S.C. 103 as being unpatentable over Lee et al., (Pub. No.: US 2018/0279241 A1), in view of (3GPP TSG RAN WG1 Meeting NR#3, Nagoya, Japan, 18th-21st September 2017, R1-1716071, Source: NTT DOCOMO, Inc., Title: Discussion on remaining details on RMSI delivery, Agenda item: 6.1.2.2), have been fully considered and are persuasive.  Therefore, the non-final rejection dated 09/29/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of (3GPP TSG-RAN WG1 Meeting #90, Prague, Czech Republic, 21st-25th August 2017, R1-1714410, Agenda item: 6.1.3.1.2.1, Source: Ericsson, Title: On Configuration of Control Resource sets, now onwards Document Ericsson).
The objections of claims 9-22 are withdrawn.
The interpretation of claims 9-10 under 35 U.S.C. 112f is withdrawn.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 9-14, 16-20, 23, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (Pub. No.: US 2018/0279241 A1), in view of (3GPP TSG-RAN WG1 Meeting #90, Prague, Czech Republic, 21st-25th August 2017, R1-1714410, Agenda item: 6.1.3.1.2.1, Source: Ericsson, Title: On Configuration of Control Resource sets, now onwards Document Ericsson).

Claims 1- 8. (Cancelled) 
 
Regarding Claim 9,	 (Currently Amended) Lee discloses a terminal comprising: (Lee, Fig. 21, [0320]-[0321], Terminal 2120)
a receiver (Lee, Fig. 21, [0320]-[0321], Fig. 21 is a block diagram of terminal apparatus which is UE or terminal, terminal receiver 2120) that receives a synchronization signal/physical broadcast channel block (SS/PBCH block) (Lee, Abstract,  [0015] Terminal apparatus for receiving a synchronization signal block (SS block (PBCH)/configured to receive a signal including the synchronization signal block (SS block) and physical broadcasting channel PBCH block) 
a processor (Lee, Fig. 21, terminal processor 2110) 
Lee does not explicitly disclose following:
including information that indicates a configuration of a control resource set; and
that determines a position of the control resource set relative to the SS/PBCH block based on the information.
However, Document Ericsson discloses following:
including information that indicates a configuration of a control resource set; and (Document Ericsson, whole document, section 1, the reference is related to the configuration of control resource set CORESET which includes information that indicates)
that determines a position of the control resource set relative to the SS/PBCH block based on the information. (Document Ericsson, whole document, the reference is related to the configuration of control resource set CORESET, section 2 discloses about the location of the control resource set relative to the SS/PBCH block.  Examiner is interpreting position as location)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee before the effective filing date of the claimed invention with that of Document Ericsson so that including information that indicates a configuration of a control resource set; and that determines a position of the control resource set relative to the SS/PBCH block based on the information.  The motivation to combine the teachings of Document Ericsson would include the teachings on configuration of the control resource set.  (Document Ericsson, whole document)
 
Regarding Claim 10,	 (Currently Amended) Lee discloses a terminal comprising: (Lee, Fig. 21, [0320]-[0321], Terminal 2120)
a receiver (Lee, Fig. 21, [0320]-[0321], Fig. 21 is a block diagram of terminal apparatus which is UE or terminal, terminal receiver 2120) that receives a synchronization signal/physical broadcast channel block (SS/PBCH block) (Lee, Abstract,  [0015] Terminal apparatus for receiving a synchronization signal block (SS block (PBCH)/configured to receive a signal including the synchronization signal block (SS block) and physical broadcasting channel PBCH block) 
a processor (Lee, Fig. 21, terminal processor 2110) 
wherein the processor (Lee, Fig. 21, terminal processor 2110)
Lee does not explicitly disclose following:
including information that indicates a configuration of a control resource set; and 
that controls reception of a downlink control channel based on a symbol at a start position of the control resource set,
determines the symbol in accordance with the information and the SS/PBCH block.
However, Document Ericsson discloses following:
including information that indicates a configuration of a control resource set; and (Document Ericsson, whole document, section 1, the reference is related to the configuration of control resource set CORESET which includes information that indicates)
that controls reception of a downlink control channel based on a symbol at a start position of the control resource set, (Document Ericsson, whole document, the Document Ericsson is related to the configuration of control resource set CORESET, sections 1-3 disclose starting of a symbol)
determines the symbol in accordance with the information and the SS/PBCH block. (Document Ericsson, whole document, the Document Ericsson is related to the configuration of control resource set CORESET, sections 1-3 disclose about symbol, configuration of control resource set.  Section 2 discusses on the subject matter)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee before the effective filing date of the claimed invention with that of Document Ericsson so that including information that indicates a configuration of a control resource set; and that controls reception of a downlink control channel based on a symbol at a start position of the control resource set, determines the symbol in accordance with the information and the SS/PBCH block.  The motivation to combine the teachings of Document Ericsson would include the teachings on configuration of the control resource set.  (Document Ericsson, whole document)

Regarding Claim 11,	 (Currently Amended) The combination of Lee and Document Ericsson disclose the terminal according to claim 9 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein the processor (Lee, Fig. 21, terminal processor 2110) determines a symbol at a start position of the control resource set with consideration of a SS/PBCH block index.  (Ericsson, whole document, emphasis section 2)
  
Regarding Claim 12,	 (Currently Amended) The combination of Lee and Document Ericsson disclose the terminal according to claim 9 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein the processor (Lee, Fig. 21, terminal processor 2110) controls a reception of a downlink control channel based on information about different start position candidates for the control resource set. (Document Ericsson, whole document, emphasis: section 2)
  
Regarding Claim 13,	 (Currently Amended) The combination of Lee and Document Ericsson disclose the terminal according to claim 12 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein the information includes, as the plurality of start position candidates of the control resource set, a specific symbol and a symbol that is specified based on a control resource set duration and an SS/PBCH block index, wherein each candidate includes the specific symbol or the symbol that is specified based on the control resource set duration and the SS/PBCH block index. (Document Ericsson, whole document, emphasis: section 2)
 
Regarding Claim 14,	 (Currently Amended) The combination of Lee and Document Ericsson disclose the terminal according to claim 13 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein the control resource set duration is defined by as a number of symbols. (Document Ericsson, whole document, emphasis: section 2)
 
Regarding Claim 16,	 (Currently Amended) Lee discloses a radio communication method for a terminal comprising: (Lee, Fig. 21, [0320]-[0321], Terminal 2120)
receiving a synchronization signal block/physical broadcast channel (SS/PBCH block) (Lee, Abstract,  [0015] Terminal apparatus for receiving a synchronization signal block (SS block (PBCH)/configured to receive a signal including the synchronization signal block (SS block) and physical broadcasting channel PBCH block) 
Lee does not explicitly disclose following:
 including information that indicates a configuration of a control resource set; and
 determining a position of the control resource set relative to the SS/PBCH block based on the information. 
However, Document Ericsson discloses following:
including information that indicates a configuration of a control resource set; and (Document Ericsson, whole document, the Document Ericsson is related to the configuration of the control resource set CORESET)
 determining a position of the control resource set relative to the SS/PBCH block based on the information. (Document Ericsson, whole document, emphasis section 2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee before the effective filing date of the claimed invention with that of Document Ericsson so that  including information that indicates a configuration of a control resource set; and determining a position of the control resource set relative to the SS/PBCH block based on the information. The motivation to combine the teachings of Document Ericsson would include the teachings on configuration of the control resource set.  (Document Ericsson, whole document)

Regarding Claim 17,	 (Currently Amended) Lee discloses a base station comprising: (Lee, Fig. 20, [0318] Fig. 20 illustrates a functional block diagram of a base station)
a transmitting section transmitter (Lee, Fig. 20, [0319] base station transmitter 2030) that transmits a synchronization signal/physical broadcast channel block (SS/PBCH block) (Lee, Abstract, [0002], [0009], [0012]-[0013], and [0016] method for transmitting a synchronization signals block (SS block) and physical broadcasting signals block (PBCH) in a base station (BS)) 
a processor (Lee, Fig. 21, terminal processor 2110) 
Lee does not explicitly disclose following:
including information that indicates a configuration of a control resource set; and
that controls a position of the control resource set relative to the SS/PBCH block determined based on the information.
However, Document Ericsson discloses following:
including information that indicates a configuration of a control resource set; and (Document Ericsson, whole document, the Document Ericsson is related to the configuration of control resource set CORESET)
that controls a position of the control resource set relative to the SS/PBCH block determined based on the information.  (Document Ericsson, whole document, the Document Ericsson is related to the configuration of control resource set CORESET, emphasis: section 2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee before the effective filing date of the claimed invention with that of Document Ericsson so that including information that indicates a configuration of a control resource set; and that controls a position of the control resource set relative to the SS/PBCH block determined based on the information.  The motivation to combine the teachings of Document Ericsson would include the teachings on configuration of the control resource set.  (Document Ericsson, whole document)
  
Regarding Claim 18,	 (Currently Amended) The combination of Lee and Document Ericsson disclose the terminal according to claim 10 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein the processor (Lee, Fig. 21, terminal processor 2110) determines the symbol at the start position of the control resource set with consideration of a SS/PBCH block index. (Document Ericsson, whole document, the document is related to the configuration of control resource set, emphasis: section 2)
 
Regarding Claim 19,	 (Previously Presented) The combination of Lee and Document Ericsson disclose the terminal according to claim 10 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein the processor (Lee, Fig. 21, terminal processor 2110) controls a reception of the downlink control channel based on information about different start position candidates for the control resource set. (Document Ericsson, whole document, the document is related to the configuration of control resource set (CORESET), emphasis: section 2)
 
Regarding Claim 20,	 (Currently Amended) The combination of Lee and Document Ericsson disclose the terminal according to claim 11 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein the processor (Lee, Fig. 21, terminal processor 2110) controls a reception of a downlink control channel based on information about different start position candidates for the control resource set. (Document Ericsson, whole document, emphasis section 2)
  
Regarding Claim 23,	 (New) The combination of Lee and Document Ericsson disclose the terminal according to claim 10 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein the processor (Lee, Fig. 21, terminal processor 2110) applies different association information in a first frequency band and a second frequency band, the association information defining a symbol at a start position of the control resource set using an SS/PBCH block index for at least a part of a plurality of start position candidates of the control resource set indicated by the information. (Document Ericsson, whole document, emphasis section 2)
  
Regarding Claim 25,	 (New) The combination of Lee and Document Ericsson disclose the terminal according to claim 10 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein the processor (Lee, Fig. 21, terminal processor 2110) determines the symbol in accordance with the information and the SS/PBCH block, by applying different association information in a first frequency band and a second frequency band, the association information defining a symbol at a start position of the control resource set using an SS/PBCH block index for at least a part of a plurality of start position candidates of the control resource set indicated by the information. (Document Ericsson, whole document, the document is related to the configuration of control resource set (CORESET), the detailed discussion is in section 2)
 
Regarding Claim 27,	 (New) Lee discloses a radio communication method for a terminal comprising: (Lee, Fig. 21, [0320]-[0321], Terminal 2120)
receiving a synchronization signal/physical broadcast channel block (SS/PBCH block) (Lee, Abstract,  [0015] Terminal apparatus for receiving a synchronization signal block (SS block (PBCH)/configured to receive a signal including the synchronization signal block (SS block) and physical broadcasting channel PBCH block)
Lee does not explicitly disclose following:
 including information that indicates a configuration of a control resource set; and
 controlling reception of a downlink control channel based on a symbol at a start position of the control resource set, 
wherein the symbol is determined in accordance with the information and the SS/PBCH block. 
However, Document Ericsson discloses following:
including information that indicates a configuration of a control resource set; and (Document Ericsson, whole document, the Document Ericsson is related to the configuration of control resource set (CORESET))
 controlling reception of a downlink control channel based on a symbol at a start position of the control resource set, (Document Ericsson, whole document, emphasis: section 2)
wherein the symbol is determined in accordance with the information and the SS/PBCH block. (Document Ericsson, whole document, emphasis section 2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee before the effective filing date of the claimed invention with that of Document Ericsson so that including information that indicates a configuration of a control resource set; and controlling reception of a downlink control channel based on a symbol at a start position of the control resource set, wherein the symbol is determined in accordance with the information and the SS/PBCH block. The motivation to combine the teachings of Document Ericsson would include the teachings on configuration of the control resource set.  (Document Ericsson, whole document)
 
Regarding Claim 28,	 (New) Lee discloses a base station comprising: (Lee, Fig. 20, [0318] Fig. 20 illustrates a functional block diagram of a base station)
a transmitter (Lee, Fig. 20, [0319] base station transmitter 2030) that transmits a synchronization signal/physical broadcast channel block (SS/PBCH block) (Lee, Abstract, [0002], [0009], [0012]-[0013], and [0016] method for transmitting a synchronization signals block (SS block) and physical broadcasting signals block (PBCH) in a base station (BS)) 
Lee does not explicitly disclose following:
including information that indicates a configuration of a control resource set; and 
a processor that controls transmission of a downlink control channel based on a symbol at a start position of the control resource set, 
wherein the symbol is determined in accordance with the information and the SS/PBCH block. 
However, Document Ericsson discloses following:
including information that indicates a configuration of a control resource set; and (Document Ericsson, whole document, the entire Document Ericsson is related to the configuration of the control resource set (CORESET))
a processor that controls transmission of a downlink control channel based on a symbol at a start position of the control resource set, (Ericsson, whole document, emphasis: section 2)
wherein the symbol is determined in accordance with the information and the SS/PBCH block. (Ericsson, whole document, emphasis: section 2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee before the effective filing date of the claimed invention with that of Document Ericsson so that including information that indicates a configuration of a control resource set; and a processor that controls transmission of a downlink control channel based on a symbol at a start position of the control resource set, wherein the symbol is determined in accordance with the information and the SS/PBCH block. The motivation to combine the teachings of Document Ericsson would include the teachings on configuration of the control resource set.  (Document Ericsson, whole document)

Regarding Claim 29,	 (New) Lee discloses a system comprising: 
a terminal comprising: (Lee, Fig. 21, [0320]-[0321], Terminal 2120)
a receiver (Lee, Fig. 21, [0320]-[0321], Fig. 21 is a block diagram of terminal apparatus which is UE or terminal, terminal receiver 2120) that receives a synchronization signal/physical broadcast channel block (SS/PBCH block) (Lee, Abstract,  [0015] Terminal apparatus for receiving a synchronization signal block (SS block (PBCH)/configured to receive a signal including the synchronization signal block (SS block) and physical broadcasting channel PBCH block) 
a processor (Lee, Fig. 21, terminal processor 2110) 
a base station comprising: (Lee, Fig. 20, [0318] Fig. 20 illustrates a functional block diagram of a base station)
a transmitter (Lee, Fig. 20, [0319] base station transmitter 2030) that transmits the SS/PBCH block; and (Lee, Abstract, [0002], [0009], [0012]-[0013], and [0016] method for transmitting a synchronization signals block (SS block) and physical broadcasting signals block (PBCH) in a base station (BS))
a processor (Lee, Fig. 21, terminal processor 2110) 
Lee does not explicitly disclose following:
including information that indicates a configuration of a control resource set; and 
that determines a position of the control resource set relative to the SS/PBCH block based on the information, and 
that controls the position.
However, Document Ericsson discloses following:
including information that indicates a configuration of a control resource set; and (Document Ericsson, whole document, the Document Ericsson is related to the configuration of control resource set (CORESET))
that determines a position of the control resource set relative to the SS/PBCH block based on the information, and (Document Ericsson, emphasis: section 2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee before the effective filing date of the claimed invention with that of Document Ericsson so that including information that indicates a configuration of a control resource set; and that determines a position of the control resource set relative to the SS/PBCH block based on the information, and that controls the position.  The motivation to combine the teachings of Document Ericsson would include the teachings on configuration of the control resource set.  (Document Ericsson, whole document)

Regarding Claim 30,	 (New) Lee discloses a system comprising: 
a terminal comprising: (Lee, Fig. 21, [0320]-[0321], Terminal 2120)
a receiver (Lee, Fig. 21, [0320]-[0321], Fig. 21 is a block diagram of terminal apparatus which is UE or terminal, terminal receiver 2120) that receives a synchronization signal/physical broadcast channel block (SS/PBCH block) (Lee, Abstract,  [0015] Terminal apparatus for receiving a synchronization signal block (SS block (PBCH)/configured to receive a signal including the synchronization signal block (SS block) and physical broadcasting channel PBCH block) including information that indicates a configuration of a control resource set; and 
a processor (Lee, Fig. 21, terminal processor 2110) that controls reception of a downlink control channel based on a symbol at a start position of the control resource set, (Ericsson)
wherein the processor (Lee, Fig. 21, terminal processor 2110) determines the symbol in accordance with the information and the SS/PBCH block, and (Lee)
a base station comprising: (Lee, Fig. 20, [0318] Fig. 20 illustrates a functional block diagram of a base station)
a transmitter (Lee, Fig. 20, [0319] base station transmitter 2030) that transmits the SS/PBCH block; and (Lee, Abstract, [0002], [0009], [0012]-[0013], and [0016] method for transmitting a synchronization signals block (SS block) and physical broadcasting signals block (PBCH) in a base station (BS))
a processor (Lee, base station has a processor) 
Lee does not explicitly disclose following:
 including information that indicates a configuration of a control resource set; and 
that controls reception of a downlink control channel based on a symbol at a start position of the control resource set, 
determines the symbol in accordance with the information and the SS/PBCH block, and 
that controls transmission of the downlink control channel.
However, Document Ericsson discloses following:
 including information that indicates a configuration of a control resource set; and (Document Ericsson, whole document, the entire Document Ericsson is related to the configuration of control resource set (CORESET))
that controls reception of a downlink control channel based on a symbol at a start position of the control resource set, (Document Ericsson, whole document, emphasis: section 2)
determines the symbol in accordance with the information and the SS/PBCH block, and (Document Ericsson, whole document, emphasis: section 2)
that controls transmission of the downlink control channel.  (Document Ericsson, whole document, emphasis: section 2)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee before the effective filing date of the claimed invention with that of Document Ericsson so that  including information that indicates a configuration of a control resource set; and that controls reception of a downlink control channel based on a symbol at a start position of the control resource set, determines the symbol in accordance with the information and the SS/PBCH block, and that controls transmission of the downlink control channel.  The motivation to combine the teachings of Document Ericsson would include the teachings on configuration of the control resource set.  (Document Ericsson, whole document)
9.	Claims 15, 21, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (Pub. No.: US 2018/0279241 A1), and (3GPP TSG-RAN WG1 Meeting #90, Prague, Czech Republic, 21st-25th August 2017, R1-1714410, Agenda item: 6.1.3.1.2.1, Source: Ericsson, Title: On Configuration of Control Resource sets), in view of KO et al., (Pub. No.: US 2019/0149383 A1).

Regarding Claim 15,	 (Previously Presented) The combination of Lee and Document Ericsson disclose the terminal according to claim 9 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein candidates of the configuration of the control resource set are defined differently in accordance with a subcarrier spacing of the SS/PBCH block. (Document Ericsson, whole document, emphasis: section 2)
	Lee and Document Ericsson do not disclose subcarrier spacing.
	However, KO discloses subcarrier spacing.  (KO, Various passages disclose subcarrier spacing, the paragraphs [0002], [0007]-[0010], [0013] disclose subcarrier spacing/subcarrier spacing 15 KHz to 30KHz, Figs. 10-13 also illustrate subcarrier spacing (SCS))
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee and Document Ericsson before the effective filing date of the claimed invention with that of Ko so that teachings on subcarrier spacing be included.  The motivation to combine the teachings of KO would include the teachings on subcarrier spacing (SCS). (KO, paragraphs [0002]-[0021])

Regarding Claim 21,	 (Previously Presented) The combination of Lee, Document Ericsson, and KO disclose the terminal according to claim 10 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein candidates of the configuration of the control resource set are defined differently in accordance with a subcarrier spacing of the SS/PBCH block. (Ericsson, whole document, i.e. section 1, 2, and 3, the Document Ericsson discloses about configuration of control resource set (CORESET), KO, the paragraphs [0002], [0007]-[0010], [0013] disclose subcarrier spacing/subcarrier spacing 15 KHz to 30KHz, Figs. 10-13 also illustrate subcarrier spacing (SCS))

Regarding Claim 22,	 (Previously Presented) The combination of Lee, Document Ericsson, and KO disclose the terminal according to claim 11 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein candidates of the configuration of the control resource set are defined differently in accordance with a subcarrier spacing of the SS/PBCH block.  (Ericsson, whole document, i.e. section 1, 2, and 3, the Document Ericsson discloses about configuration of control resource set (CORESET), KO, the paragraphs [0002], [0007]-[0010], [0013] disclose subcarrier spacing/subcarrier spacing 15 KHz to 30KHz, Figs. 10-13 also illustrate subcarrier spacing (SCS))

 Regarding Claim 24,	 (New) The combination of Lee, Document Ericsson, and KO disclose the terminal according to claim 23 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein the association information is a table. (KO, Ko discloses information through Table 1 paragraph [0151, Table 2 paragraph [0206], table 3 paragraph [0208], Table 4 paragraph [0289], and Table 5 paragraph [0321])

Regarding Claim 26,	 (New) The combination of Lee, Document Ericsson, and KO disclose the terminal according to claim 25 (Lee, Fig. 21, [0320]-[0321], Terminal 2120), wherein the association information is a table. (KO, Ko discloses information through Table 1 paragraph [0151, Table 2 paragraph [0206], table 3 paragraph [0208], Table 4 paragraph [0289], and Table 5 paragraph [0321])
  
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463